Citation Nr: 1634476	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  11-20 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of cardiac catheterization at a VA medical facility on March 17, 1987 (claimed as amputation of right fifth toe, right calf ulcers, skin grafts, scars, leg pain, poor circulation and blood flow, and limitation of motion of the right leg and ankle).


REPRESENTATION

Appellant represented by:	Andrew J. Waghorn, Attorney


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from December 1955 to December 1958 and from January 1959 to October 1959. 

 This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran's appeal was remanded by the Board in February 2013 and again in October 2013 in order to obtain additional VA treatment records, Social Security Administration (SSA) records, and to obtain VA medical examinations and opinions.  VA medical records were obtained, the Veteran was provided VA examinations, and medical opinions were obtained.  SSA informed VA that the SSA records had been destroyed and were unavailable.  Thus there has been substantial compliance with the remand directives.    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran does not have additional disability residual of the cardiac catheterization performed at a VA medical facility on March 17, 1987.


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of cardiac catheterization at a VA medical facility on March 17, 1987 (claimed as amputation of right fifth toe, right calf ulcers, skin grafts, scars, leg pain, poor circulation and blood flow, and limitation of motion of the right leg and ankle) have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

VA's duty to notify was satisfied by letters dated in November 2006 and April 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  VA treatment records, private medical records and lay statements have been associated with the record.  The Veteran has been provided VA medical examinations and VA medical opinions have been obtained. 

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The Veteran maintains that he is entitled to compensation under 38 U.S.C.A. § 1151 for residuals of cardiac catheterization at a VA medical facility on March 17, 1987.  He asserts that due to a negligently performed cardiac catheterization he eventually had to have his right toe amputated and has experienced calf ulcers, skin grafts, scars, leg pain, poor circulation and blood flow, and limitation of motion of the right leg and ankle.  As explained below, the Board finds that the Veteran's currently claimed disabilities are unrelated to the March 17, 1987 VA surgery and that the Veteran is not entitled to compensation under 38 U.S.C.A. § 1151 for residuals of cardiac catheterization at the VA medical facility on March 17, 1987.  

In pertinent part, section 1151 provides for compensation for qualifying additional disability in the same manner as if such additional disability were service- connected.  A qualifying additional disability is one in which the disability was not the result of the Veteran's willful misconduct; and, the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran; and, the proximate cause of the disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or was the result of an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

In determining whether additional disability exists, the physical condition immediately prior to the disease or injury upon which the claim for compensation is based will be compared with the subsequent physical condition resulting from the disease or injury.  Compensation will not be payable for the continuance or natural progress of diseases or injuries for which the hospitalization or treatment was authorized.  38 C.F.R. § 3.361(b).

It is also necessary to show that additional disability actually resulted from such disease, or that an injury or an aggravation of an existing disease or injury was suffered as a result of hospitalization or medical treatment and is not merely coincidental therewith.  The mere fact of aggravation, alone, will not suffice to make the disability compensable in the absence of proof that it resulted from disease or injury or an aggravation of an existing disease or injury suffered as a result of training, hospitalization, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(1), (2).   

In a January 2007 letter, the Veteran reported that immediately after he underwent the cardiac catheterization at the VA hospital his right leg had no tibial or femoral pulse.  He asserts that immediate surgery revealed that the VA physician had negligently performed the cardiac catheterization procedure, puncturing two arteries in his right leg.  The puncture caused the development of a blood clot in his right leg, which had to be removed along with a 6 cm piece of artery where one of the punctures occurred.  The Veteran maintains that the repair surgery only worked to a degree.  He contends that over the years the blood flow deteriorated, which caused the tissues in his right leg and foot to become necrotic from lack of sufficient blood.  He stated that in 1999 he developed a toe infection due to poor blood flow in his right leg and the toe had to be amputated.  The Veteran also reported that in May 2001 he underwent VA surgery and three days later had to undergo a second procedure to remove a sponge that had negligently been left behind during the prior surgery.  After surgery he developed non-healing ulcers on the inside of his right calf which required skin grafts.  He noted that the ulcers did not heal for nine months.  The Veteran reports that he still has poor blood flow to his right leg, with severe pain and weakness, which severely restricts his ability to walk.  

In a March 2003 letter a private physician stated that there is no doubt that the entire clinical condition with the Veteran's right leg is a result of the dissection of the right iliac artery and subsequent surgery following cardiac catheterization in 1987.  The physician stated that he had reviewed only a portion of the Veteran's medical records.  

In December 2003, the private physician provided another letter regarding the Veteran.  He again opined that all of the problems in the Veteran's right leg stem from the original complication following cardiac catheterization.  He stated that the Veteran developed acute ischemia of the right leg secondary to a right iliac artery dissection on March 17 1987.  At that time he had no intrinsic vascular disease in his right leg and no incidence of occlusive vascular disease in the left leg.  Although femoral artery complications following cardiac catheterization are well known, and well reported, the results of early aggressive and proper treatment are usually satisfactory with restoration of normal function of the limb.  He opined that there were multiple procedures done which appeared to be poorly planned and poorly performed, and opined that the Veteran's present condition is secondary to his previous VA treatment.

The Veteran was examined by a VA vascular surgeon in November 2005.  The examiner noted that the Veteran clearly had had a problem with his vascular care in the past and he was sure that had led to his lawsuit against the VA in the past.  

In October 2007 a VA physician examined the Veteran and reviewed the Veteran's available medical records.  He noted that the Veteran's vascular history started in 1987.  At that time during a cardiac catheterization his right iliac artery was dissected.  This was evidently treated with thrombectomy and vessel repair.  The Veteran did well for the following 12 years.  In 1999 he developed infection on the right great toe.  This initiated vascular workup that led to a left to right femoral - femoral bypass in late December 2000.  This graft occluded approximately three months later at which time he underwent a right iliofemoral bypass.  Angiographic data was not available, however per operative notes, he had occlusive disease in the SFA and profunda arteries so that at the time of the right iliofemoral bypass he had a femoral to posterior tibial bypass performed with vein.  A retained sponge in the operative wound resulted in a reexploration with sponge removal three days later.  At a later time he developed nonhealing ulcers in the medial aspect of the right calf likely at the incisions of the greater saphenous harvest.  The VA physician stated that by reviewing this history over almost two decades one can quickly realize that several bits of information are missing.  The VA examiner did not see any connection between the initial event of iliac dissection in 1987 and the development of occlusive disease in the right lower leg that led to the iliofemoral and femorotibial bypass in 2000.  The first (the tearing of the iliac artery) was a technical issue related to the cardiac catheterization whereas the latter was a consequence of the Veteran's atherosclerotic disease.  The VA physician opined that based on the available information it appeared that the Veteran's symptoms in his right leg are less likely as not caused by the vascular operations he has been through.  

The Veteran was examined by another VA physician in March 2013.  The examiner provided a thorough description of the Veteran's medical history and his VA medical treatment.  He noted that the Veteran had many physical examinations by vascular surgery following his March 17, 1987 VA medical treatment.  The VA examiner stated that the examinations revealed no evidence of symptoms related to vascular complications and no evidence of abnormal findings related to vascular complications.  He reported that there was no documentation of peripheral vascular disease of the right lower leg until over 10 years after the March 17 1987 VA medical treatment and there is no evidence that the arterial dissection itself is a cause of peripheral vascular disease.  The VA examiner opined that it is less likely as not that the Veteran a had amputation of the right fifth toe, right calf ulcers, skin grafts, scars, leg pain, poor circulation and blood flow, or limitations of motion of the right leg and ankle due to the March 17, 1987 VA medical treatment.

In March 2016, the Veteran's records were reviewed by a third VA physician.  The examiner provided a detailed review of the Veteran's medical history including the March and December 2003 opinions of the private physician.  She noted that the Veteran was a smoker and had hypertension and thus had risk factors for developing peripheral vascular disease.  She opined that it is less likely than not that the Veteran's amputation of the right fifth toe, right calf ulcers, skin grafts, scars, leg pain, poor circulation and blood flow, or limitation of motion of the right leg and ankle are due to the March 17, 1987 VA medical treatment.  She based her opinion on the gap of time between the cardiac catheterization in March 1973 and the development of the right foot gangrenous 5th digit, as well as on the lack of objective documented medical evidence that surgical repair of arterial dissection has long-term sequelae for vascular compromise.

The Board has considered the Veteran's various assertions that his currently claimed disabilities (amputation of right fifth toe, right calf ulcers, skin grafts, scars, leg pain, poor circulation and blood flow, and limitation of motion of the right leg and ankle) are due to negligently performed March 1987 VA surgery.  However, the Board finds the Veteran's lay statements are of no probative value.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran has any current disabilities that are a result of March 1987 VA surgery and whether such surgery was negligently performed, such falls outside the realm of common knowledge of a lay person as this is beyond the capability of a lay person to observe.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). 

The Board finds that the most probative evidence and the greater weight of the evidence indicates that the Veteran does not experience additional disability due to his March 1987 VA medical treatment.  Although the private physician opined that the Veteran's currently claimed disabilities are due to the accidental tear of the Veteran's iliac artery during  March 1987 VA surgery, the Board does not find the private opinion to be of significant probative value.  The private physician did not discuss the fact that the Veteran is a smoker and that he has hypertension, two of the risk factors for peripheral vascular disease.  Furthermore, the private physician provided no scientific support for his opinion that a tear to an iliac artery causes development of peripheral vascular disease.  The most probative evidence consists of the three VA medical opinions.  All three VA physicians were of the opinion that the Veteran's currently claimed disabilities are unrelated to the Veteran's March 1987 VA surgery.  The VA physicians reviewed the Veteran's medical history and provided reasons and bases for their opinions.  The March 2016 VA examiner considered the private physician's favorable opinions and still came to the conclusion that the Veteran's currently claimed disabilities are unrelated to the VA medical treatment in 1987.  

The Board has reviewed the documents showing that the Veteran brought a claim under the Federal Tort Claims Act (FTCA) due to VA medical treatment and that he received a large sum of money from VA to settle the claim.  However, this claim was related to VA medical treatment many years subsequent to the March 17, 1987 VA medical treatment.  A review of the settlement papers does not show any finding that VA medical treatment in March 1987 resulted in any permanent additional disability of any sort.

In summary, an increase or additional disability, including amputation of right fifth toe, right calf ulcers, skin grafts, scars, leg pain, poor circulation and blood flow, or limitation of motion of the right leg and ankle, have not been shown to be due to the March 17, 1987 VA medical treatment.  Even if there had been carelessness, negligence, lack of proper skill or error in judgment on the part of VA; without there being an increase or additional disability resulting from such VA treatment, the statutory prerequisites for compensation under 38 U.S.C.A. § 1151 have not been met.  Accordingly, the preponderance of the evidence is against the Veteran's claim, and compensation for residuals of cardiac catheterization at a VA medical facility on March 17, 1987 (claimed as amputation of right fifth toe, right calf ulcers, skin grafts, scars, leg pain, poor circulation and blood flow, and limitation of motion of the right leg and ankle) under 38 U.S.C.A. § 1151 is not warranted. 

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Compensation under 38 U.S.C.A. § 1151 for residuals of cardiac catheterization at a VA medical facility on March 17, 1987 (claimed as amputation of right fifth toe, right calf ulcers, skin grafts, scars, leg pain, poor circulation and blood flow, and limitation of motion of the right leg and ankle) is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


